Title: Washington’s Summary of General Officer’s Opinions, 7 November 1780
From: Washington, George
To: 


                        
                            
                                c.7 November 1780
                            
                        
                        Summary of the Opinion’s of the Generl officers on the three following points laid before them in a Council
                            of war held at 31st of October 1780.
                        First—On the propriety of sending further reinforcements to our Southern army.
                        Secondly—On the proper places for winter Cantoning
                            the army. &
                        Thirdly—at what time it would be most advisable to
                            retire to them.
                        
                        Majr Genl Lord Stirling. Is clear in opinion that no further succour can be afforded to the Southern Army
                            from this. Thinks a position near our last Winters Cantonment (a little back or to the right of it) the most eligable.
                            & advices our retiring to it by the middle of Novr.
                        Majr Generl St Clair—Is clearly against reinforcing the Southern Army. Advises a middle Station in Jersey,
                            such an one as to be within a few hours March of the New Ark Mountain—and that we should go into Winter Quarters about the
                            middle of November.
                        Majr Genl The Marqs De la Fayette. Is for combining a detachment of 400 light Infantry with Duke de Lauzens
                            legion & sending them (except the Horse) by water—The French Troops to commence their march by the middle of
                            Novemr—He advices the Pensa. Troops to be Cantoned at the Barracks near Morristown & the rest of the army on the
                            No. River contiguous to West point. And that we do not quit the Field till the first of December.
                        Majr Genl Howe. Thinks this Army can afford no further detachment to the Southward—That our winter position
                            should neither be too far off, nor too near the enemy. That it should be contiguous to our important
                            Posts & capital objects—That it should be contiguous to our Supplies of Flour &ca—but
                            has not said where this desirable place shall be. Nor has he said when we ought to retire to winter quarters but upon the
                            whole seems to be of opinion it should be soon.
                        Brigr Genl Knox. Is against any further Detachment to the Southern Army. recommends a Position for the Main
                            Army betwn N: Windsor & Chester—nearest the former—abt 200 men at Kingwood—300 at Morristown—a Corps East of
                                Hudson River left of Peekskill hollow near Crompond to Support 4 or 5 Block Houses on Croton
                            River.  Submits the propriety of adopting another measure to wit calling in Militia or Levies to enable
                            us to take  a Position near Morristown with 5000 Men after garrisoning West point
                            fully. In that case he thinks we might go to Qrs immediately—other wise to prevent Incursions of the enemy we
                            are to keep the field as long as we can.
                        Brigr Genl Glover. Is of opinion that no more men can be spared from this Army for the Southern Service.
                            Thinks if Massachusetts N: Hampshire & N: York lines are sufficient for Wt Point & its dependencies. that
                            Connectt Pensylva & N: Jerseys should be Cantoned in the Jerseys. Is for going into winter Qrs soon.
                        Brigr Genl Wayne—is against Detaching unless part of the French Troops at Rhode Island can be brought to this
                            Army. Is for securg West point effectually—& covering the Country & Communication between that &
                            Philadelphia—is for going into Winter Quarters immediately.
                        Brigadr Genl Hand—Is against detaching from this Army unless the Auxiliary Troops could be drawn to our Aid.
                            thinks West point ought to be well secured, and the remainder of the Troops posted somewhere about black river with
                            redoubts for their security—Is for quitting the field by the 10th of Novr.
                        Brigadr Genl Huntington—Is rather in favr of detaching to the Southern Army. Thinks winter Qrs ought to be at,
                            or within a days March of Westpoint—except a Post in the Jerseys—and is for going into them soon.
                        Brigadr Genl Irvine—Does not think it expedient to detach more men from this Army. Conceives it necessary
                            that West pt should be sufficiently secured and the residue of the Troops take a position some where near the Delaware. 

                    